— In an action to recover damages for legal malpractice, plaintiffs appeal from an order of the Supreme Court, *637Kings County (Aronin, J.), dated January 31, 1985, which, inter alia, granted defendant’s motion for summary judgment dismissing the complaint.
Order affirmed, with costs.
We agree with Special Term that the circumstances herein do not constitute a basis for departing from the general rule that "absent privity of contract, the simple omission by an attorney to prepare a new will or codicil naming a new beneficiary of some part of the decedent’s estate does not, by itself, render the attorney liable to the alleged beneficiary” (Victor v Goldman, 74 Misc 2d 685, 686, affd 43 AD2d 1021). As we recently noted, "privity remains a viable factor in legal malpractice cases in this State” (Calamari v Grace, 98 AD2d 74, 79). Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.